Exhibit 10.1

INVESTMENT TECHNOLOGY GROUP, INC.

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

Amended and Restated Effective June 7, 2018

1.         Purpose.  The purpose of this Amended and Restated Employee Stock
Purchase Plan (the “Plan”) of Investment Technology Group, Inc. (the “Company”)
is to encourage stock ownership by Employees (as defined below) of the Company
and its Subsidiaries (as defined below) and thereby provide Employees with an
incentive to contribute to the profitability and success of the Company, and to
provide a benefit that will assist the Company in competing to attract and
retain Employees of high quality.  The Plan, which is intended to qualify as an
“employee stock purchase plan” meeting the requirements of Section 423 of the
Code for one or more Offerings, is for the exclusive benefit of eligible
Employees of the Company and its Subsidiaries.

2.         Definitions.  For purposes of the Plan, in addition to the terms
defined in Section 1, terms are defined as set forth below:

(a)         “Account” means the account maintained on behalf of the Participant
by the Custodian for the purpose of investing in Stock and engaging in other
transactions permitted under the Plan.

(b)        “Administrator” means a committee of two (2) or more Board members
appointed by the Board to administer the Plan. Unless otherwise designated by
the Board, the Administrator shall be the Compensation Committee of the Board as
constituted by the Board from time to time.

(c)         “Board” means the Board of Directors of the Company.

(d)        “Code” means the Internal Revenue Code of 1986, as amended from time
to time.  References to any provision of the Code will be deemed to include
successor provisions thereto and regulations thereunder.

(e)         “Custodian” means Computershare, or such successor thereto as may be
appointed by the Administrator.

(f)         “Earnings” means that portion of a Participant’s compensation which
constitutes gross salary under the payroll system of the Company and its
Subsidiaries and payable to a Participant during a given pay period.

(g)        “Employee” means a person classified as an employee of the Company or
a Subsidiary (including an officer or director who is also an employee) for
payroll purposes, as determined in the sole discretion of the
Company.  Notwithstanding the foregoing, if a person is engaged in a
non-employee status (including, but not limited to, as an independent
contractor, an individual being paid through an employee leasing company or
other third party agency) and is subsequently reclassified by the Company, the
Internal Revenue Service, or a court as an employee for payroll purposes, such
person, for purposes of this Plan, shall be deemed an





1

--------------------------------------------------------------------------------

 



Employee from the actual (and not the effective) date of such reclassification,
unless expressly provided otherwise by the Company.

(h)        “Enrollment Date” means the first day of each Offering Period.

(i)         “Fair Market Value,” unless otherwise required by an applicable
provision of the Code, as of any date, means the closing sales price of the
Stock as reported on the New York Stock Exchange on that date.

(j)         “Offering” means an offering of Stock pursuant to Purchase Rights
under the Plan.

(k)        “Offering Period” means the period designated by the Administrator
with respect to which Participants will be granted Purchase Rights, provided
that in no event may an Offering Period exceed twenty-seven (27) months.  Until
such time as the Administrator specifies otherwise, Offering Period will mean
the approximately six-month period beginning on the first trading day in
November and ending on the last trading day of April or beginning on the first
trading day in May and ending on the last trading day of October.

(l)         “Participant” means an Employee of the Company or a Subsidiary who
satisfies the eligibility criteria set forth in Section 5 and is participating
in the Plan.

(m)       “Purchase Date” means the last day of each Offering Period.

(n)        “Purchase Right” means a Participant’s option to purchase shares,
which is deemed to be outstanding and exercisable during an Offering Period in
accordance with the Plan.  A Purchase Right represents an “option” as such term
is used under Section 423 of the Code.

(o)        “Stock” means the common stock, par value $0.01 per share, of the
Company, and such other securities as may be substituted or resubstituted for
Stock under Section 4.

(p)        “Subsidiary” or “Subsidiaries” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if each
of the corporations (other than the last corporation in the unbroken chain) owns
stock possessing more than 50% of the total combined voting power of all classes
of stock in one of the other corporations in the chain, including a corporation
that becomes a Subsidiary during the term of the Plan.

3.         Administration.

(a)         Administrator.  The Plan will be administered by the
Administrator.  The Administrator will have full authority to adopt, amend,
suspend, waive, and rescind such rules and regulations and appoint such agents
as it may deem necessary or advisable to administer the Plan, to correct any
defect or supply any omission or reconcile any inconsistency in the Plan and to
construe and interpret the Plan and rules and regulations thereunder, and to
make all other decisions and determinations under the Plan (including
determinations relating to eligibility).





2

--------------------------------------------------------------------------------

 



The Administrator shall have the authority to delegate routine day-to-day
administration of the Plan to such officers and employees of the Company as the
Administrator deems appropriate.

(b)        Offerings.  The Administrator may authorize one or more Offerings
under the Plan that are not designed to comply with the requirements of Code
Section 423 but with the requirements of the foreign jurisdictions in which
those Offerings are conducted. Such Offerings shall be separate from any
Offerings designed to comply with the Code Section 423 requirements but may be
conducted concurrently with those Offerings.  To the extent required by Code
Section 423, the Participants in each separate Offering shall have equal rights
and privileges under that Offering in accordance with the requirements of
Section 423(b)(5) of the Code and the applicable Treasury Regulations
thereunder.

(c)         The Custodian.  The Custodian will act as custodian under the Plan,
and will perform such duties as are set forth in the Plan and in any agreement
between the Company and the Custodian.  The Custodian will establish and
maintain, as agent for each Participant, an Account and any subaccounts as may
be necessary or desirable for the administration of the Plan.

4.         Stock Subject to Plan.  Subject to adjustment as hereinafter
provided, the maximum aggregate number of shares of Stock reserved and available
for issuance upon exercise of Purchase Rights or otherwise under the Plan for
Offering Periods beginning on and after November 1, 2017 shall be 534,816,
including (i) 184,816 shares of Stock available for issuance under the Plan as
of such date and (ii) an additional 350,000 shares of Stock, subject to the
requisite approval of the Company’s stockholders at the Company’s 2018 Annual
Meeting of Stockholders.  Any shares of Stock delivered by the Company under the
Plan may consist, in whole or in part, of authorized and unissued shares or
treasury shares.  Shares acquired in the open market through dividend
reinvestment will not count against this limit.  The number and kind of such
shares of Stock subject to the Plan will be proportionately adjusted, as
determined by the Board, in the event of any extraordinary dividend or other
distribution, recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or share exchange, or
other similar corporate transaction or event affecting the Stock.

5.         Enrollment and Contributions.

(a)         Eligibility.  An Employee of the Company or a Subsidiary may enroll
in the Plan for any Offering Period if such Employee is employed at the
Enrollment Date, unless:

(i)         At the time of enrollment, the Employee’s customary employment is 20
hours or less per week or the Employee’s customary employment is for not more
than five months in any calendar year, or the Employee cannot legally enter into
the obligations of a Participant;

(ii)        Such person would upon enrollment be deemed to own, for purposes of
Section 423(b)(3) of the Code, an aggregate of five percent or more of the total
combined voting power or value of all outstanding shares of all classes of the
Company or of any parent or Subsidiary (including in such person’s ownership the
maximum number of shares that he or she could acquire under Section 6(c)); or





3

--------------------------------------------------------------------------------

 



(iii)       with respect to a Subsidiary, the Administrator determines prior to
the start date of an Offering Period, that Employees of that Subsidiary shall
not participate in the Plan.

The Administrator may allow Employees who would otherwise be excluded under
Section 5(a)(i) to participate in one or more separate Offerings under the Plan
to the extent required under local law.

The Company will notify an Employee of the date as of which he or she is
eligible to initially enroll in the Plan, and the prescribed enrollment
procedures.

(b)        Initial Enrollment.  An Employee who is or who will become eligible
on or before a given Enrollment Date under Section 5(a) may, after receiving
current information about the Plan, initially enroll in the Plan by completing
and submitting a properly completed enrollment form, including thereon the
Employee’s election as to the rate of payroll or other authorized form of
contributions for the Offering Period in accordance with enrollment procedures
prescribed by the Administrator (which may include accessing the Custodian’s
website and enrolling electronically) on or before the start date of the
Offering Period.

(c)         Reenrollment for Subsequent Offering Periods.  A Participant whose
enrollment in and payroll or other authorized form of contributions under the
Plan continue throughout an Offering Period will automatically be reenrolled in
the Plan for the next Offering Period unless (i) the Participant terminates
enrollment before the Enrollment Date for the next Offering Period, (ii) on such
Enrollment Date he or she is ineligible to participate under Section 5 or (iii)
such other form of contributions are not permitted for such subsequent Offering
Period.  The rate of payroll or other authorized form of contributions for a
Participant who is automatically reenrolled for an Offering Period will be the
same as the rate of payroll or other authorized form of contributions in effect
at the end of the preceding Offering Period, unless the Participant submits a
new enrollment form on or prior to the Enrollment Date for the Offering Period
designating a different rate of payroll or other authorized form of
contributions.

(d)        Payroll or Other Contributions.  An enrolled Participant will make
contributions under the Plan by means of payroll deductions from each payroll
period which ends during the Offering Period or one or more other forms of
contributions specified by the Administrator for a particular Offering during
that Offering Period, at the rate elected by the Participant in his or her
enrollment form submitted for the Offering Period.  The rate of payroll or other
authorized form of contributions elected by a Participant may not be more than
ten percent of the Participant’s Earnings for each payroll period; provided,
however, that the Administrator may specify a higher or lower maximum rate,
subject to Section 8(c) hereof.  The Participant may specify, on the enrollment
form, whether payroll or other authorized form of contributions shall be a
percentage of Earnings or a fixed monetary amount.  The foregoing and any
election of a Participant notwithstanding, a Participant’s rate of payroll or
other authorized form of contributions will be adjusted downward by the Company
at any time or from time to time as necessary to ensure that the limit on the
amount of Stock purchased with respect to an Offering Period set forth in
Section 6(c) is not exceeded.  A Participant may elect to increase, decrease, or
discontinue payroll or other authorized forms of contributions for future
Offering Periods by submitting a new enrollment form on or prior to the
Enrollment Date for the Offering





4

--------------------------------------------------------------------------------

 



Period; any election to increase or decrease payroll deductions shall be
effective as soon as practicable following the start date of that Offering
Period.  A Participant may not elect to increase or decrease payroll or other
forms of permitted contributions during an Offering Period, except that a
Participant’s payroll or other forms of permitted contributions will be
automatically discontinued upon the submission of an election to withdraw
payroll or other forms of permitted contributions prior to a Purchase Date, as
specified in Section 5(g).

(e)         Contributing in Other Currency.  Payroll deductions or other
authorized forms of contribution collected in a currency other than U.S. Dollars
shall be converted into U.S. Dollars on the last day of the Offering Period in
which collected, with such conversion to be based on an exchange rate determined
by the Administrator in its sole discretion.

(f)         Holding of Payroll and Other Contributions.  All payroll and other
contributions by a Participant under the Plan will be received and held by the
Company (and/or a Subsidiary) until the end of the Offering Period, and will
represent unfunded obligations of the Company (or such Subsidiary) unless
otherwise required by local law.  Except to the extent required by local law,
such amounts are not required to be segregated and may be used by the Company
(or the Subsidiary) for any corporate purpose.

(g)        Withdrawal of Payroll and Other Contributions; Refund of Payroll and
Other Contributions Upon Termination of Employment.  A Participant may elect to
withdraw all (but not less than all) of his or her payroll and other
contributions for a given Offering Period by submitting a notice of withdrawal
(in accordance with the procedures prescribed by the Administrator (which may
include accessing the Custodian’s website and withdrawing electronically)) not
later than the close of business the business day prior to the Purchase Date for
such Offering Period.  In addition, if the Participant ceases to be employed by
the Company and its Subsidiaries prior to the Purchase Date, his or her payroll
and other contributions for that Offering Period shall be refunded.  In either
case, the Company shall promptly pay to the Participant (or his or her estate,
in the event of death) the amount of such payroll and other contributions.  No
further payroll or other contributions shall be made by the Participant in that
Offering Period.

(h)        Refund of Unused Payroll and Other Contributions.  If any of a
Participant’s payroll or other permitted contributions are not applied to the
purchase of shares on the Purchase Date (for example, if the number of shares
purchased is limited under Section 6(c)), the portion of such payroll and other
contributions not applied to the purchase of shares shall be promptly refunded
to the Participant.

(i)         No Interest Payable on Contributions.  No amounts of interest will
be credited or payable by the Company (or a Subsidiary) on payroll or other
contributions pending investment in Stock, or upon withdrawal, refund upon
termination, or refund of any unused portion, or in any other circumstance under
the Plan.

6.         Purchases of Stock.

(a)         Purchase Rights.  Enrollment in the Plan for any Offering Period by
a Participant will constitute a grant by the Company, on the start date of such
Offering Period, of a





5

--------------------------------------------------------------------------------

 



Purchase Right to such Participant for such Offering Period.  Each Purchase
Right will be subject to the terms set forth in this Section 6.

(b)        Purchase Price.  The purchase price at which each share of Stock will
be purchased under a Purchase Right will equal 85% of the lesser of (i) Fair
Market Value of a share of Stock on the first trading day in the Offering Period
and (ii) Fair Market Value of a share of Stock on the last trading day in the
Offering Period.

(c)         Number of Shares Purchased.  The number of shares of Stock that will
be purchased upon exercise of a Participant’s Purchase Right for an Offering
Period will equal the number of shares (including fractional shares) that can be
purchased at the purchase price specified in Section 6(b) with the aggregate
amount of the Participant’s payroll and other permitted contributions during the
Offering Period; provided, however, that the number of shares of Stock subject
to a Participant’s Purchase Right and purchasable in any Offering Period will
not exceed the number derived by dividing $12,500 by 100% of the Fair Market
Value of one share of Stock determined as of the first day in the Offering
Period.  The number of shares of Stock subject to a Purchase Right shall also be
subject to the limitations set forth in 6(e).

(d)        Automatic Exercise and Purchase.  The Purchase Right will be
automatically exercised on the Purchase Date for the Offering Period.  At or as
promptly as practicable after the Purchase Date for an Offering Period, the
aggregate amount of the Participant’s payroll and other permitted contributions
for the Offering Period will be applied by the Company to the purchase of shares
of Stock, in accordance with the terms of the Plan.  Thereupon, the Company will
deliver the shares of Stock purchased to the Custodian for deposit into the
Participant’s Account.  Payment for Stock purchased upon exercise of a Purchase
Right will be made only through payroll or other authorized form of
contributions in accordance with Section 5; no optional payments will be
permitted.

(e)         Accrual Limitations.

(i)         No Participant shall be entitled to accrue rights to acquire Stock
pursuant to any Purchase Right outstanding under the Plan if and to the extent
such accrual, when aggregated with (A) rights to purchase Stock accrued under
any other purchase right granted under the Plan and (B) similar rights accrued
under other employee stock purchase plans (within the meaning of Section 423 of
the Code) of the Company or any parent or Subsidiary, would otherwise permit
such Participant to purchase more than $25,000 worth of stock of the Company or
any parent or Subsidiary (determined on the basis of the Fair Market Value of
such stock on the date or dates such rights are granted) for each calendar year
such rights are at any time outstanding.

(ii)        For purposes of applying such accrual limitations, the following
provisions shall be in effect:

(1)        The right to acquire Stock under each outstanding Purchase Right
shall accrue on the Purchase Date in effect for the Offering Period for which
such right is granted.





6

--------------------------------------------------------------------------------

 



(2)        No right to acquire Stock under any outstanding Purchase Right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Stock under one (1) or more other purchase rights at a
rate equal to $25,000 worth of Stock (determined on the basis of the Fair Market
Value of such stock on the date or dates of grant) for each calendar year such
rights were at any time outstanding.

(f)         If by reason of such accrual limitations, any Purchase Right of a
Participant does not accrue for a particular Offering Period, then the payroll
deductions and other contributions which the Participant made during that
Offering Period with respect to such Purchase Right shall be refunded.

7.         Restrictions on Sale; Restrictions on Transfer from Account;
Withdrawal or Transfer of Shares, and Account Distribution Upon Termination.

(a)         Restrictions on Sale.  Notwithstanding anything to the contrary in
the Plan or any policy of the Company, shares of Stock acquired under the Plan
may not be sold or otherwise be disposed of for a period of six (6) months
following the Purchase Date on which those shares were purchased.  Shares of
Stock acquired under the Plan must be held in the Participant’s Account during
such restriction period and may be subject to further transfer restrictions as
set forth in Section 7(b).  The foregoing restriction shall not apply in the
event of Participant’s death to the transfer of shares to the Participant’s
estate or to the subsequent sale of the shares by the estate.

(b)        Transfer Restrictions.  The Administrator may provide that, following
the lapse of the restrictions under Section 7(a) and except as otherwise
provided below, the shares of Stock acquired under the Plan may not be
transferred (either electronically or in certificate form) from the
Participant’s Account until the end of the two (2)-year period measured from the
start date of the Offering Period in which the shares were purchased.  Such
limitation shall apply both to transfers to different accounts with the
Custodian and to transfers to other brokerage firms.  Any shares held in the
Account following the expiration of such two (2)-year period may thereafter be
transferred (either electronically or in certificate form) to other accounts or
to other brokerage firms.

The foregoing procedures in this Section 7(b) shall not in any way limit when
the Participant may sell his or her shares.  Those procedures are designed
solely to assure that any sale of shares following the lapse of the restrictions
under Section 7(a) but prior to the satisfaction of the specified two (2)-year
period is made through the Account.  In addition, following the lapse of the
restrictions under Section 7(a), the Participant may request a stock certificate
or share transfer from his or her Account prior to the satisfaction of the
specified two (2)-year period under this Section 7(b) should the Participant
wish to make a gift of any shares held in that account.  However, shares may not
be transferred (either electronically or in certificate form) from the Account
for use as collateral for a loan during the specified two (2)-year under this
Section 7(b).

The foregoing procedures shall apply to all shares purchased by each
Participant, whether or not that Participant continues in Employee status.





7

--------------------------------------------------------------------------------

 



(c)         Stock Withdrawals and Transfers.  Following the expiration of the
restriction period under Section 7(a) and any restriction period imposed under
Section 7(b), a Participant may elect to withdraw shares of Stock from his or
her Account or to transfer such shares from his or her Account to an account of
the Participant maintained with a broker-dealer or financial institution, in
accordance with the procedures established by the Custodian.  Unless otherwise
determined by the Administrator, only whole shares shall be issued or
transferred and the Participant shall receive cash in lieu of fractional shares
based on the Fair Market Value of a share of Stock on the date of withdrawal or
transfer.  Other provisions of this Plan notwithstanding, if the Participant is
then an Employee of the Company or its Subsidiaries, transfers will be made only
to a broker-dealer or financial institution through which Employees are then
permitted to sell Stock under the Company’s policies governing employee trading
in Company securities.  Withdrawals and transfers will be subject to any fees
imposed in accordance with Section 8(a) hereof.

(d)        Distribution of Account Upon Termination.  Upon termination of
employment of a Participant and subject to Section 7(a) and Section 7(b), the
Custodian will continue to maintain the Participant’s Account until the earlier
of such time as the Participant withdraws or transfers all Stock in the Account
or one year after the Participant ceases to be employed by the Company and its
Subsidiaries.  At the expiration of such one year period (or longer restriction
period under Section 7(a) or Section 7(b)), the assets in Participant’s Account
shall be withdrawn or transferred as elected by the Participant or, in the
absence of such election, as determined by the Administrator.  If a Participant
dies while assets remain credited to his or her Account, all amounts payable to
the Participant will be paid to his or her estate as promptly as practicable.

8.         General.

(a)         Costs.  Costs and expenses incurred in the administration of the
Plan and maintenance of Accounts will be paid by the Company, including annual
fees of the Custodian.  The Participant shall be solely responsible for any
fees, costs and commissions imposed by the Custodian for the withdrawal,
transfer or sale of Stock acquired under the Plan and for other services
unrelated to the purchase of Stock under the Plan.

(b)        Statements to Participants.  The Custodian will reflect payroll (or
other authorized forms of) contributions, purchases, dividends and distributions
and any reinvestment thereof, withdrawals and transfers of shares of Stock and
other Plan transactions by appropriate adjustments to the Participant’s
Account.  The Custodian will, not less frequently than semi-annually, provide or
cause to be provided a written statement to the Participant showing the
transactions in his or her Account and the date thereof, the number of shares of
Stock purchased, the aggregate purchase price paid, the purchase price per
share, the brokerage fees and commissions paid (if any), the total shares of
Stock held for the Participant’s Account (computed to at least three decimal
places), and other information provided by the Custodian.

(c)         Compliance with Section 423.  It is the intent of the Company that
this Plan comply in all respects with applicable requirements of Section 423 of
the Code and regulations thereunder with respect to Offerings designated by the
Administrator to be Offerings under Section 423 of the Code.  Accordingly, if
any provision of this Plan with respect to such





8

--------------------------------------------------------------------------------

 



designated Offerings does not comply with such requirements, such provision will
be construed or deemed amended to the extent necessary to conform to such
requirements.

9.         General Provisions.

(a)         Compliance with Legal and Other Requirements.  The Plan, the
granting and exercising of Purchase Rights hereunder, and the other obligations
of the Company and the Custodian under the Plan will be subject to all
applicable federal, state, local and foreign laws, rules, and regulations, and
to such approvals by any regulatory or governmental agency as may be
required.  The Company may, in its discretion, postpone the issuance or delivery
of Stock upon exercise of Purchase Rights until completion of such registration
or qualification of such Stock or other required action under any federal,
state, local or foreign law, rule, or regulation, listing or other required
action with respect to any automated quotation system or stock exchange upon
which the Stock or other Company securities are designated or listed, or
compliance with any other contractual obligation of the Company, as the Company
may consider appropriate, and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules, and regulations, designation or listing requirements, or other
contractual obligations.

(b)        Limits on Encumbering Rights.  No right or interest of a Participant
under the Plan, including any Purchase Right, may be pledged, encumbered, or
hypothecated to or in favor of any party, subject to any lien, obligation, or
liability of such Participant, or otherwise assigned, transferred, or disposed
of except pursuant to the laws of descent or distribution, and any right of a
Participant under the Plan will be exercisable during the Participant’s lifetime
only by the Participant.

(c)         No Right to Continued Employment.  Neither the Plan nor any action
taken hereunder, including the grant of a Purchase Right, will be construed as
giving any Employee the right to be retained in the employ of the Company or any
of its Subsidiaries, nor will it interfere in any way with the right of the
Company or any of its Subsidiaries to terminate any Employee’s employment at any
time.

(d)        Taxes.  The purchase of Stock will be subject to withholding of all
applicable income tax, employment tax, payroll tax, social security tax, social
insurance, contributions, payment on account obligations or other payments
required to be withheld, collected or accounted for in connection with purchase
of Stock under the Plan (“Taxes”).  The Company or any Subsidiary is authorized
to withhold from any payment to be made to a Participant, including any payroll
and other payments not related to the Plan, amounts of Taxes due in connection
with any transaction under the Plan, and a Participant’s enrollment in the Plan
will be deemed to constitute his or her consent to such withholding.  The
Company may require a Participant to remit to the Company (or a Subsidiary) the
amount of such Taxes and may take such other action as may be necessary in the
opinion of the Company or any Subsidiary to satisfy withholding obligations for
the payment of Taxes.  In addition, the Administrator reserves the right to
require Participants to advise the Company of sales and other dispositions of
Stock acquired under the Plan in order to permit the Company to comply with tax
laws and to claim any tax deductions to which the Company may be entitled with
respect to the Plan.





9

--------------------------------------------------------------------------------

 



(e)         Changes to the Plan.  The Board shall have the exclusive authority
to increase the total number of shares of Stock available for issuance under the
Plan and to terminate the Plan at any time.  The Administrator may amend or
alter the Plan (other than to increase the total number of shares of Stock
available for issuance under the Plan) at any time; provided, however,  that any
such action will be subject to the approval of the Company’s stockholders if
such stockholder approval is required by any federal or state law or regulation
or the rules of any automated quotation system or stock exchange on which the
Stock may then be quoted or listed, or if such stockholder approval is necessary
in order for the Plan to continue to meet the requirements of Section 423 of the
Code.  Upon termination of the Plan, the Board may elect to terminate all
outstanding Purchase Rights at such time as the Board may designate; if such
termination results in termination of any Purchase Right prior to its exercise,
all of a Participant’s payroll contributions not invested in Stock will be
returned to the Participant (without interest) as promptly as practicable.

(f)         No Rights to Participate; No Stockholder Rights.  No Participant or
Employee will have any claim to participate in the Plan with respect to Offering
Periods that have not commenced, and the Company will have no obligation to
continue the Plan.  No Purchase Right will confer on any Participant any of the
rights of a stockholder of the Company unless and until Stock is duly issued or
transferred to the Custodian and credited to the Participant’s Account.

(g)        Fractional Shares.  Unless otherwise determined by the Administrator,
purchases of Stock under the Plan executed by the Custodian may result in the
crediting of fractional shares of Stock to the Participant’s Stock
Account.  Such fractional shares will be computed to at least three decimal
places.  Fractional shares will not, however, be issued by the Company, and
certificates representing fractional shares will not be delivered to
Participants under any circumstances.  If at any time fractional shares will not
be credited to Participants’ Accounts, the Administrator shall determine whether
a Participant’s payroll and other contributions remaining after the purchase of
the greatest possible number of whole shares on a given Purchase Date will be
refunded or will be retained and applied to purchases in the next Offering
Period.

(h)        Nonexclusivity of the Plan.  Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval will be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.

(i)         Governing Law.  The Plan and all related documents shall be governed
by, and construed in accordance with, the laws of the State of New York (except
to the extent the Delaware General Corporation Law and provisions of federal law
may be applicable), without reference to principles of conflict of laws.  If any
provision hereof shall be held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions of the Plan shall continue
to be fully effective.

(j)         Effective Date.  The Plan was originally effective February 1, 1998,
and previously amended and restated effective on May 12, 2009, August 18, 2009,
June 11, 2013 and August 11, 2015.  The Plan as amended and restated herein is
effective as of June 7, 2018.

10

--------------------------------------------------------------------------------